Citation Nr: 0323211	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  By decision dated in July 1969, the RO found that service 
connection for hypertension on an organic basis was not 
incurred due to active service; the veteran did not submit a 
Notice of Disagreement within one year of receipt of notice 
of this rating decision.  

2.  Evidence submitted since the March 1995 rating decision 
that most recently considered the veteran's claim bears 
directly and substantially on the specific matter under 
consideration, is not cumulative or redundant, and is, in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
March 1995 rating decision, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§§ 5108; 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) 
(2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his preexisting hypertension was 
aggravated by active service.  He notes that he was found to 
have high blood pressure prior to entering service, but that 
he was eventually accepted into service in spite of this 
disability.  The veteran believes that he has submitted new 
and material evidence to reopen his previously denied claim, 
and that the record supports entitlement to service 
connection for hypertension.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.306(a) (2002).

A review of the record indicates that entitlement to service 
connection for hypertension was initially denied in a July 
1969 rating decision.  The veteran did not submit a Notice of 
Disagreement within one year of receiving notice of the July 
1969 rating decision.  Therefore, the July 1969 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2002).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence is neither cumulative nor 
redundant and must raise a reasonable possibility of 
substantiating the claim. 

The Board notes that the standard for new and material 
evidence was recently amended for claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since this claim was received after that date, 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The July 1969 rating decision which denied entitlement to 
service connection for hypertension did so on the basis that 
there was no current diagnosis of organic hypertension.  It 
further found that the hypertension noted during service had 
existed on a functional basis as a symptom of a psychogenic 
cardiovascular reaction.  The veteran's claim was last 
considered in a March 1995 rating decision, which denied 
entitlement to service connection on the basis that there was 
no evidence of the incurrence or aggravation of hypertension 
during service or within one year of discharge from service.  
His claim was not successfully reopened.  

The current evidence consists of VA treatment records dated 
from 2001 to 2002.  These show that the veteran has been seen 
on a regular basis for blood pressure checks, and include an 
assessment of hypertension.  In addition, the veteran has 
submitted personnel records, and has offered testimony to the 
Board at a March 2003 hearing.  

The Board finds that the VA treatment records dated from 2001 
to 2002 include new and material evidence.  It is new 
evidence in that none of these records were considered by the 
previous rating decisions.  It is material because it relates 
to an "unestablished fact."  That is, the initial denial 
was that the veteran's hypertension was functional, while the 
current medical evidence at least suggests organicity.  New 
and material evidence having been presented, the claim is 
reopened and will be remanded for further development. 


ORDER

New and material evidence having been presented, the claim 
for service connection for hypertension is reopened.  To that 
extent only, the appeal is allowed.


REMAND

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Board finds that additional development is required in this 
case before a de novo review of the veteran's claim can be 
conducted.  The Board notes that the veteran was provided 
with a January 2002 letter that explains to him the 
provisions of the VCAA, and notifies him what must be 
demonstrated in order to prevail in his claim for service 
connection for hypertension, what evidence it is his 
responsibility to obtain, and what evidence VA has a duty to 
assist him in obtaining.  

The record indicates that the veteran has not been afforded a 
VA examination in conjunction with his current claim.  In 
particular, although the Board notes that the veteran claims 
his preexisting hypertension was aggravated during service, 
there is no medical opinion regarding the possibility of 
aggravation in the claims folder.  The Board believes that 
the veteran should be afforded an examination in order to 
determine the nature and etiology of his hypertension, and to 
obtain medical opinions regarding this etiology and the 
possibility of aggravation of a preexisting disability during 
service.  

Therefore, the veteran's claim is REMANDED for the following 
development: 

1.  Obtain all treatment records related 
to treatment of the veteran's 
hypertension dated 2001 to the present 
from Oakland Park Outpatient Clinic and 
the Miami, Florida, VAMC.  These records 
should be associated with the claims 
folder. 

2.  After obtaining the above records, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
his claimed hypertension.  All indicated 
tests and studies should be conducted.  
The claims folder MUST be made available 
to the examiner for review before the 
examination.  

The attention of the examiner is directed 
to the pre-service records indicating 
"benign" hypertension; service medical 
records which contain diagnoses of 
psychogenic cardio-vascular reaction 
manifested by occasional hypertension and 
tachycardia as well as noting the 
hypertension was functional; reports of 
VA examinations conducted in 1953 and 
1969 (hypertension not found); 1968 
letters from private physicians 
concerning diagnosis of hypertension; and 
current VA treatment records with 
diagnoses of hypertension.  



After the completion of the examination 
and review of the records, the examiner 
should attempt to express the following 
opinions: 

?	Does the veteran currently have a 
diagnosis of hypertension?  If so, 
is it as likely as not that this 
disability is the same hypertension 
for which the veteran was treated 
during service?  In other words, is 
it functional or organic?  Is it as 
likely as not that that there is an 
etiological relationship between the 
veteran's current hypertension and 
the hypertension for which the 
veteran was treated during service?  
?	Was the hypertension shown prior to 
service more likely the result of 
cardiovascular-renal disease, or was 
it the result of a psychiatric 
disability?  
?	If the veteran had chronic 
hypertension upon entrance into 
active service, is it as likely as 
not that this disability underwent a 
permanent increase in disability 
during active service?  If so, was 
this increase due to natural 
progression or due to other factors?  

The reasons and bases for all opinions 
must be provided in full.  

3.  After the development requested above 
has been completed to the extent 
possible, ensure that the examination 
reports answers all questions asked, and 
then the RO should readjudicate this 
claim on a de novo basis.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The veteran's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the veteran is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in a claim being considered on the evidence now of 
record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



